        Case 1:18-cr-00076-BLW Document 36 Filed 03/10/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00076-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  RYAN ANDREW CHAMBERS,

        Defendant.



                                INTRODUCTION

      Before the Court is Ryan Chambers’ Motion for Compassionate Release.

Dkt. 28. The Government opposes the motion. Dkt. 30. After considering the

briefing and record, the Court will deny the motion.

                                 BACKGROUND
      In 2018, Chambers pled guilty to possession of child pornography and was

sentenced to 240 months incarceration. Chambers was arrested after sharing child

pornography with an undercover officer and soliciting child pornography from the

officer. PSR, Dkt. 16. He also solicited a third-party to send him sexually explicit

photos of herself or her daughter. Id. At the time of the offense conduct, Chambers

was on supervised release for a conviction of possession of sexually explicit




MEMORANDUM DECISION AND ORDER - 1
           Case 1:18-cr-00076-BLW Document 36 Filed 03/10/21 Page 2 of 4




images of minors. Id.

       Chambers has served approximately 31 months of his sentence. His

projected release date is December 16, 2034. Chambers is currently incarcerated at

FCI Safford, which has 1 inmate and 5 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed March 9, 2021).

       Chambers is 39 years old. BOP medical records indicate that he has an

unspecified disease of the esophagus and gastro-esophageal reflux disease. Dkt. 31

at 5. Chambers alleges that he has since been diagnosed with Zenker’s

Diverticulum, which according to the Mayo Clinic is a pouch that forms in the

throat.1 Chambers also alleges he has hypertension, but according to BOP records,

this condition resolved. Dkt. 31 at 89. Esophageal disease is not recognized, by the

CDC, as placing an individual at greater complication of COVID-19.2

                                 LEGAL STANDARD
       Chambers seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine




       1
        https://www.mayoclinic.org/medical-professionals/digestive-diseases/news/treatment-
of-zenkers-diverticulum/mac-20431393 (last accessed March 9, 2021).
       2
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last accessed March 9, 2021).



MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00076-BLW Document 36 Filed 03/10/21 Page 3 of 4




whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                     ANALYSIS

      Chambers requested compassionate release from the Warden of his facility,

which was denied on September 23, 2020. Therefore, his motion is ripe for

consideration.

      The § 3553(a) factors do not warrant a reduction of Chambers’ sentence.

Chambers has only served 31 months of his sentence. Chambers solicited and

distributed child pornography while on supervised release for the same crime. The

Court has considered Chambers’ post-sentence conduct and finds that it does not

significantly alter the § 3553(a) analysis. Further, the Court can not find that




MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00076-BLW Document 36 Filed 03/10/21 Page 4 of 4




Chambers is not a danger to the community considering his disregard for his

previous conditions of supervised release.

      Chambers has also not demonstrated extraordinary and compelling reasons

warranting his release. He is 39 years old and has no health conditions that put him

at an increased risk of complications from COVID. Further, FCI Safford has only

one inmate with an active COVID infection and BOP is actively distributing

vaccines.

                                     ORDER

      IT IS ORDERED that Ryan Andrew Chambers’ Motion for Compassionate

Release (Dkt. 28) is DENIED.



                                             DATED: March 10, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
